Citation Nr: 0615269	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gestational 
diabetes.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for fibrocystic 
breast disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from September 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003, April 2004, and June 2004 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that gestational diabetes is 
related to service or that it manifested to a compensable 
degree within one year after separation from service.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by 
impaired sleep, persistent depression, hypervigilance, 
nightmares, impairment of short-term memory, social 
avoidance, reported obsessional rituals, and occasional 
homicidal thoughts, but no evidence of impaired judgment, 
mood, or thinking, suicidal ideation, illogical speech, near 
continuous panic, disorientation, neglect of personal 
hygiene, or an inability to establish and maintain effective 
relationships.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's fibrocystic breast disease 
does not result in any impairment of function of the urinary 
system, the gynecological system, or the skin.


CONCLUSIONS OF LAW

1.  Gestational diabetes was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2005).

3.  The criteria for a compensable evaluation for fibrocystic 
breast disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.27, 4.116, 
Diagnostic Code 7699-7628 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 


In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a November 2002 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the veteran was advised, by virtue of detailed July 
2003 and June 2004 statements of the case (SOCs) and April 
2004, May 2004, January 2005, February 2005, and September 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the July 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection and an increased rating are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  With regard 
to the claim for an initial increased evaluation, the Board 
finds that given the ample communications regarding the 
evidence necessary to substantiate the claims, the qualified 
veterans service organization representing the veteran, and 
the June 2004 SOC and September 2005 SSOC, which contain the 
criteria necessary for a higher disability rating, any notice 
deficiencies are moot.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Gestational Diabetes

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and diabetes 
mellitus becomes manifest to a degree of 10 percent within 
one year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records are negative for any 
manifestations, complaints, or diagnoses of gestational 
diabetes or diabetes mellitus.  The records do show that the 
veteran was pregnant in June 1979 and underwent an elective 
termination of her pregnancy.

Post-service VA medical records show a diagnosis of diabetes 
mellitus beginning in September 1998.

In April 2003, the veteran underwent VA examination.  The 
veteran reported that she was diagnosed with gestational 
diabetes in 1976 during her first pregnancy.  She then stated 
she had an abnormal gestational trophoblastic tumor in her 
third pregnancy in 1988.  She indicated she was diagnosed 
with adult onset diabetes in 1997.  The examiner noted that 
gestation diabetes, if not recognized and treated, causes an 
increase in peri-natal mortality.  The examiner stated that 
patients with gestational diabetes have about a 30 percent 
higher incidence of adult onset diabetes than the normal 
population.  It was noted that the veteran's gestational 
diabetes was diagnosed in 1988, and her overt diabetes was 
diagnosed in 1997.

Based upon the evidence of record, the Board finds that there 
is no evidence that the veteran has gestational diabetes or 
diabetes mellitus which is related to any event or incident 
in service.  Specifically, while the veteran states 
otherwise, there is no medical evidence of a diagnosis of 
gestational diabetes in service.  Therefore, while the April 
2003 VA examiner opined that those who are diagnosed with 
gestational diabetes are more likely to develop adult onset 
diabetes, there is no evidence that the veteran was ever 
diagnosed with gestational diabetes in service.

While the VA examiner stated that the veteran was diagnosed 
with gestational diabetes in 1976, there is no indication 
that he obtained this information from any source other than 
the veteran.  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Since there is no documented diagnosis of 
gestational diabetes in the veteran's service medical 
records, the examiner's opinion that it is related to her 
adult onset diabetes is not probative evidence.

Furthermore, the Board finds that there is no evidence that 
the veteran's current diagnosis of diabetes mellitus was 
established to a compensable degree within one year of 
separation from service.  The veteran left military duty 
1979, and her first documented diagnosis of diabetes mellitus 
was not until 1998.

The veteran believes that she incurred gestational diabetes 
in service, and the Board does not doubt her sincerity.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).


Therefore, as the evidence preponderates against the claim 
for service connection for gestational diabetes, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  PTSD

The veteran was initially granted service connection for 
depression due to personal assault in service by the rating 
decision of April 2004, with a 10 percent disability 
evaluation assigned from the date of claim in Septembet 2002.  
The June 2004 rating decision effected an increase to 50 
percent, retroactive to September 2002.  The disability is 
now diagnosed as PTSD.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's PTSD is currently rated 50 percent disabling 
under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2005).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

Private treatment records show the veteran was diagnosed 
with, and medicinally treated for, an adjustment reaction 
from January to December 2002.

In a May 2004 written statement, the veteran's friend and co-
worker described the veteran as a person who does not show 
emotions.  She said she hated men and was depressed.




Also in a May 2004 written statement, the veteran's son 
indicated that she almost never slept at night.  She always 
looked tired during the day and would get mad for no reason.  
She never went anywhere other than work and the grocery 
store.  She only had a few friends and did not see them very 
much.

In October 2004, the veteran underwent private psychological 
evaluation.  She lived with her sixteen-year-old son.  She 
was unhappy with her working situation and wanted to pursue 
new employment.  She currently attended school in the 
evenings to obtain a college degree.  She indicated that she 
spoke to her mother approximately three times per year and 
had a very limited relationship with her father.  She spoke 
to one sister about once a month and had very little contact 
with her other siblings.  Her family offered support for big 
problems but not little ones.  The veteran had three sons.  
She stated they were her biggest support system.  The veteran 
indicated she had only a few friends.  She had been divorced 
from her husband ten years ago and had not had a relationship 
since that time.

The veteran told the examiner that she had felt depressed 
most of the day, nearly every day, for years.  She often lost 
her concentration, particularly while reading.  She reported 
sleeping difficulties.  She described a loss of energy and 
fatigue.  She currently worked at an HMO.  She had started 
out as a project assistant, was promoted to project 
coordinator, and then was promoted again to quality clinical 
coordinator.  She felt that her work environment was 
unwelcoming to those who are not nurses.  She stated that the 
changes in her job were unfulfilling, not challenging, and 
somewhat offensive.  She believed a decrease in her level of 
responsibility had occurred because she is not a nurse.  She 
was currently pursuing a college degree in business 
management.

On clinical evaluation, the veteran was clean, well-groomed, 
and appropriately dressed.  She was forthcoming when prompted 
with a question, but did not offer additional information.  
She maintained good concentration throughout testing.  She 
had difficulty maintaining eye contact, especially when 
questioned about personal information.  Her thought processes 
were coherent, logical, and goal-directed.  Her mood was 
generally euthymic, and her overall affect appeared broad in 
contrast to her report of depression, which she related to 
her current employment situation, lack of interest in most 
activities, and failed marriage.  Her affect was congruent 
with her thought content.  There was no evidence of psychotic 
thinking.  The veteran denied any suicidal or homicidal 
ideation.  She demonstrated below average ability in her 
memory for number sequences.  She had some difficulty in 
tasks involving attention and concentration, which could be 
the result of her depression.

The physician noted that her profile suggested that the 
veteran exaggerated her symptoms to express her feelings of 
being overwhelmed and her inability to cope.  The diagnosis 
was major depressive disorder, recurrent, severe, without 
psychotic features.  Her Global Assessment of Functioning 
(GAF) score was 60.

In August 2005, the veteran underwent VA examination.  
History indicated that she had been married twice and was now 
divorced for thirteen years.  She had three children.  She 
was currently enrolled in college classes and worked full 
time at an HMO doing quality audits.  She had done that for 
the past six years.  The veteran's medical records and claims 
file were reviewed.  She reported that she had been on 
medication for three years, and it helped to a degree.  She 
had never been involved in any mental health treatment 
through VA.

With regard to current symptoms, the veteran reported middle 
insomnia.  She had wide fluctuations in her weight.  She 
experienced flashbacks to any sort of reminder of a woman 
being in a compromising position with a man.  She experienced 
two nightmares per month concerning assault.  The veteran 
reported that she was more hyperactive and hypervigilent.  
She locked her doors and windows and was afraid going to her 
car.  She had no interest in intimacy with an adult male, and 
said the rape in service had adversely impacted her 
relationship with her husband and led to a divorce.  She 
tended to isolate herself.

With regard to her current employment, the veteran indicated 
that she had been able to keep this job for six years because 
it allowed her to work by herself.  There was no restriction 
on her typical daily routine other than her tendency to 
socially isolate.




On examination, the veteran was mentally clear, energetic, 
and calm.  She seemed very intelligent and pleasant.  Her 
thought processes were logical, coherent, and relevant.  She 
was attractive, articulate, verbal, well-dressed, and well-
groomed.  She gave a very depressing account of her life 
after being sexually assaulted.  She was mentally intact, 
cooperative, and exhibited good social skills.  Her speech 
was well-understood.

The veteran was oriented, and her affect was spontaneous.  
Her reasoning and fund of general information were good.  Her 
concentration was good, although she reported that her mind 
wandered, and she tended to have poor short-term memory.  
With regard to symptoms, she endorsed anxiety, depression, 
insomnia, appetite disturbance, anhedonia, and nightmares.  
She indicated obsessional ideation and internal anger, which 
she kept to herself.  She denied auditory or visual 
hallucinations.  She described hypervigilance, bordering on 
paranoia, and homicidal ideas at times.  She did not seem to 
have any pattern of inappropriate behavior.

The examiner opined that the veteran's sexual trauma and the 
associated PTSD and major depression had exerted a dramatic 
negative effect on her social, personal, and occupational 
functioning.  She was persistently depressed, preferred 
isolation, was intolerant of intimacy, and persistently had 
recurrent thoughts of her trauma and symptoms.  The diagnosis 
was PTSD associated with sexual assault.  Her GAF score was 
50.  The examiner also diagnosed major depressive disorder 
without psychosis, secondary to PTSD.  The assigned GAF score 
was 50.

Evaluating the evidence of record, the Board finds that the 
veteran's disability does not warrant an increase to a 70 
percent disability evaluation.  While the evidence shows the 
veteran meets most of the criteria for a 50 percent rating, 
the criteria associated with a 70 percent evaluation are, for 
the most part, absent.

Specifically, while the veteran has shown deficiencies in 
social situations, she has been able to maintain a 
relationship with her children and at least one of her 
siblings.  In addition, while she stated that she had trouble 
working in the past, she reported having held the same job 
for six years.  The veteran indicated that this was only 
because she was able to work independently, but this still 
shows she was able to obtain and succeed in full time 
employment.  The record even shows she was twice promoted.  
She also indicated she was recently attending school to get a 
degree, and there is no evidence that her PTSD affected her 
ability to perform in this setting.

In addition, with regard to judgment, thinking, and mood, her 
thought processes were described as coherent, logical, and 
goal-directed in October 2004, and coherent, logical, and 
relevant in August 2005.  The October 2004 private examiner 
indicated she had no psychotic thinking.  Her mood was noted 
to be euthymic and her affect broad in October 2004.  She had 
a spontaneous affect in August 2005.  There is no evidence 
that her judgment was impaired.

With regard to the specific symptoms associated with a 70 
percent evaluation, the Board notes that the veteran has 
never described suicidal ideation.  She did describe 
obsessional rituals, although there is no evidence that it 
interfered with her routine activities.  In fact, she stated 
there was no indication of any restriction on her daily 
routine during her August 2005 VA examination.  Her speech 
was described as normal and has never been shown to be 
illogical, obscure, or irrelevant.

The veteran has demonstrated near continuous depression.  
However, there is no indication that this, or any symptom 
associated with her PTSD, has affected her ability to 
function independently.  She did mention that she had 
excessive anger, but indicated that she could keep it to 
herself.  Therefore, there is no evidence that she had 
impaired impulse control.  She was described as oriented 
during both of her examinations, and her personal appearance 
was described as neat, well-groomed, and appropriately 
dressed.

Finally, she has not been shown to have an inability to 
establish and maintain effective relationships.  In 
particular, as indicated above, the veteran has a 
relationship with all three of her children and one of her 
siblings.  In addition, she has been able to maintain enough 
relationships at work to succeed in her job for at least six 
years.


The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  The 
Board finds that the symptoms associated with a GAF score of 
50 are consistent with the veteran's 50 percent evaluation.  
Therefore, an increased rating is not warranted due to the 
most recently assigned GAF score.

Based on this analysis, the Board finds that there is a lack 
of evidence that the veteran's PTSD warrants a 70 percent 
disability evaluation at any time since the grant of service 
connection.

As the evidence preponderates against the claim for an 
initial evaluation in excess of 50 percent for PTSD, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in September 2002, has her PTSD 
been more disabling than as currently rated under this 
decision.

B.  Fibrocystic Breast Disease

The veteran's service-connected fibrocystic breast disease is 
currently rated noncompensable under the criteria of 
38 C.F.R. § 4.116, DC 7699-7628 (2005).  Under DC 7628, 
benign neoplasms of the gynecological system or breast are to 
be rated according to impairment in function of the urinary 
or gynecological systems, or skin.  Id.

A specific diagnostic code does not exist which sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by the veteran.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disability as to which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  See 38 C.F.R. § 
4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.

The applicable diagnostic code indicates that unless the 
veteran's disability results in impairment of the urinary 
system, gynecological system, or skin, the appropriate rating 
is 0 percent.

An August 2002 X-ray report shows a calcification of the left 
breast, proliferative-type fibrocystic change of the nipple, 
and benign breast tissue from core needle biopsy.

In April 2003, the veteran underwent VA examination.  She 
reported a painful breast while in service.  After 
separation, she had a biopsy that showed multiple cysts.  She 
had a cyst removed in August 2002.  At that time, the 
mammogram and biopsy were negative.  The veteran's menstrual 
periods were regular, and she had undergone a tubal ligation 
in 1988.

Examination revealed no masses or tenderness of the breasts.  
The veteran's vulva was normal, her vaginal was well-
supported, her cervix was clean, and her uterus was 
retroverted and flexed.  The diagnosis was a history of 
fibrocystic breasts, which made it difficult to recognize 
breast tumors.




A July 2003 private medical record indicates that a screening 
mammogram revealed a questionable area.

In August 2005, the veteran underwent VA examination.  Her 
claims file was reviewed.  The examiner indicated that the 
disability was an anatomic variant of the breast and was 
significant because it was more difficult to recognize breast 
tumors in those patients.  The veteran indicated that she had 
been seen at a private clinic in March 2003 and had a small 
laparoscopic biopsy of the left breast.  The report from that 
facility indicated that it was probably a calcium deposit.  
With regard to any breast symptoms, the veteran claimed that 
occasionally she noticed a little bit of soreness in her 
right breast but did not feel any cystic masses.

Examination of the breast revealed a thin, two-inch, 
horizontal scar on the right upper breast.  This was 
nontender and asymptomatic.  Examination of the left breast 
revealed a one-fourth inch circular flat nontender scar on 
the left upper quadrant.  There were no masses or cysts, and 
there was no breast tenderness.  The diagnosis was 
fibrocystic right breast, with a history of removal of a cyst 
and no history of malignancy.  There were no significant 
abnormalities.

After reviewing the medical evidence of record, the Board 
finds that the veteran's service-connected fibrocystic breast 
disease does not result in any urinary, gynecological, or 
skin disorder that would warrant a compensable evaluation.  
The medical evidence of record does show removal of a benign 
cyst.  However, there is no evidence of any current 
symptomatology associated with the veteran's disability that 
warrants a compensable rating.  Specifically, both VA 
examinations are negative for any urinary, gynecological, or 
skin complaints or symptoms.  In addition, the diagnosis in 
April 2003 was only of a history of the disease, and the 
August 2005 VA examiner noted there were no significant 
abnormalities.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the

veteran's fibrocystic breast disease, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for gestational diabetes is denied.

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.

A compensable evaluation for fibrocystic breast disease is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


